Citation Nr: 0923966	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acute 
bronchitis/chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1954 to April 
1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran was scheduled to provide testimony before a 
Veterans Law Judge at a hearing at the RO; however, he 
withdrew his request for the hearing in May 2008. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of acute bronchitis and 
COPD.

2.  There is no evidence of bronchitis or COPD during service 
or for many years thereafter.

3.  There is no probative evidence of a nexus between the 
Veteran's current bronchitis and COPD and his military 
service.  


CONCLUSION OF LAW

Bronchitis and COPD were not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in June 2007.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

Furthermore, the June 2007 VCAA letter provided the Veteran 
with notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the June 2007 VCAA notice letter 
prior to the December 2007 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's separation examination report, VA treatment 
records, and private treatment records as identified and 
authorized by the Veteran.  The Veteran and his 
representative also have submitted lay statements in support 
of his claim.  

However, the RO has not obtained the Veteran's service 
treatment records (STRs).  In this case, the Veteran's 
service records appear to have been destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  When service records are lost or 
missing, VA has a heightened obligation to satisfy the duty 
to assist.  Under these circumstances, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, in response to a request from the RO for the 
Veteran's STRs, the NPRC indicated that the Veteran's STRs 
were lost in the July 1973 fire.  See response from NPRC 
dated in July 2007.  Further, the Veteran indicated in an 
August 2007 statement that he does not recall the dates he 
received treatment for his bronchitis/COPD during service.  
Thus, all efforts have been exhausted, and further attempts 
would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board 
thus finds no basis for further pursuit of these records.     

Additionally, the Board acknowledges the lack of a VA 
examination regarding the etiology of the Veteran's alleged 
respiratory disabilities; however, such an examination is 
unnecessary in this case.  In this regard, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, although there is evidence of 
current diagnoses of, and treatment for, bronchitis and COPD, 
the evidence reflects neither a disability in service nor a 
presumptive disability within one year of discharge from 
service.  Further, there is no medical evidence indicating a 
link between any current disorder on appeal and the Veteran's 
military service or the continuity of symptomatology of 
disability since service.  Thus, the second and third 
elements of McLendon are not met and a VA examination to 
establish a nexus is not required.  

Thus, given that the RO has obtained available military and 
medical records from the Veteran, and that further attempts 
to obtain his STRs would be futile, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service medical records show diagnoses of 
acute bronchitis and COPD in March 2002.  See private 
treatment records from Dr. T.B., dated in March 2002.  More 
recent VA treatment records also indicate treatment for COPD 
and an X-ray of the Veteran's chest shows COPD and chronic 
type interstitial changes.  See VA treatment record and X-ray 
report dated in December 2007.  Thus, there is sufficient 
evidence of a current diagnosis of COPD.  

As for the Veteran's STRs, the Board acknowledges that 
attempts were made to secure them from the NPRC.  The NPRC 
responded that the records were destroyed in the St. Louis 
fire in 1973 and were not available.   See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where STRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of reasons or bases for its 
findings).  Thus, no STRs are available for review to 
determine whether the Veteran received treatment of, or was 
diagnosed with, any respiratory disorders during service.  
However, a copy of the Veteran's separation examination in 
March 1956 noted no treatment or diagnosis of a respiratory 
disorder, and indicated that the Veteran's lungs were normal.  
Nevertheless, the Board acknowledges the Veteran is at least 
competent to report symptoms of a respiratory disorder during 
his military service.  See also 38 C.F.R. § 3.159(a)(2); 
Layno, 6 Vet. App. at 469.

Post-service, the Veteran was initially diagnosed with 
bronchitis in June 1975, a period of approximately 19 years 
since discharge from service.  See private treatment record 
from Takoma Medical Associates dated in June 1975.  
Furthermore, records show that the Veteran was not diagnosed 
with COPD until March 2002, a period of approximately 46 
years following discharge from service.  See private 
treatment records from Dr. T.B., dated in March 2002.  In 
this regard, the U.S. Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Moreover, although the Veteran is competent to report 
respiratory problems since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of bronchitis or COPD until many years 
after discharge, indications that provide evidence against 
the claim.  It follows, therefore, that the Board finds no 
evidence of non-chronic bronchitis, COPD, or other 
respiratory problems in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bronchitis/COPD 
and his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his bronchitis or COPD 
to his military service; these medical reports simply do not 
in any way associate his bronchitis or COPD with his military 
service.  Also of note is the fact that, during treatment for 
these respiratory disorders, the Veteran appeared to have 
never reported the alleged relationship between his service 
and his respiratory disorders to his treating physicians.  
Furthermore, treatment records indicate that the Veteran is 
an active cigarette smoker of one pack of cigarettes a day, 
and had been encouraged by his private treating physicians to 
stop smoking.  See, e.g., VA treatment record dated in 
December 2007; statement from Dr. J.S., dated in December 
2007; and private treatment records from Dr. M.B., dated from 
January 2007 to August 2007.  These reports of post-service 
exposure to cigarette-smoking provide a possible post-service 
intercurrent cause for the Veteran's bronchitis and COPD.  
See 38 C.F.R. 
§ 3.303(b).  Since there is no contrary medical evidence of 
record, the Board finds that these reports are entitled to 
great probative weight and provides negative evidence against 
the claim.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for acute bronchitis/COPD as they reveal 
bronchitis/COPD that began years after service with no 
connection to service, with additional evidence of a possible 
post-service intercurrent cause for his bronchitis/COPD.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of bronchitis and 
COPD over time, he is not competent to render an opinion as 
to the medical etiology of his current bronchitis or COPD, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for acute bronchitis/COPD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


